Citation Nr: 0525149	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation on behalf of his minor children in the 
appellant's custody.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




REMAND

The appellant is the former spouse and custodial parent of 
children with the veteran who served on active duty from 
March 1996 To July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran was appropriately notified of the appellant's 
claim for apportionment and of her appeal by VA 
correspondence dated in July 2002, April 2003, and June 2003.  
However, an October 2003 statement of the case sent to the 
veteran was returned as undeliverable.  VA records reflect a 
change of address for the veteran, but no indication that the 
statement of the case was re-sent to his present address of 
record.  The record also shows the appellant appeared at a 
video conference hearing before the undersigned Veterans Law 
Judge on May 19, 2005; however, there is no indication the 
veteran was notified of that hearing.

The Board also notes that in correspondence received on 
January 21, 2005, the veteran requested a hearing concerning 
the issue of apportionment.  In simultaneously contested 
claims all parties are to be specifically notified of their 
respective appellate rights and the content of any 
substantive appeal.  See 38 C.F.R. §§ 19.100-102 (2004); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
para. 19.05(d).  Pursuant to 38 C.F.R. § 20.700 (2004), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the 
following:  

1.  The veteran should be notified at his 
present address of record of the content 
to the appellant's substantive appeal and 
provided a copies of the October 2003 
statement of the case and transcript of 
the appellant's May 2005 video conference 
hearing.  

2.  The veteran should be scheduled for a 
Board hearing as soon as it may be 
feasible.  The appellant should also be 
notified of any scheduled hearing and of 
her right to attend and present evidence 
in accordance with the provisions of 
38 C.F.R. § 20.713 (2004).

The parties have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

